EXHIBIT 10.4

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of July 9, 2007, by
and between Spark Networks, Inc., a Delaware corporation (the “Corporation”),
and                              (the “Indemnitee”).

RECITALS

A. The Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;

C. The Corporation believes that the interests of the Corporation and its
stockholders would best be served by a combination of liability insurance and
indemnification by the Corporation of the directors and officers of the
Corporation;

D. The Corporation’s Bylaws require the Corporation to indemnify its directors
and officers to the fullest extent permitted by the Delaware General Corporation
Law (the “DGCL”);

E. Section 145 of the DGCL (“Section 145”), under which the Corporation is
organized, empowers the Corporation to indemnify its officers, directors,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Corporation, as the directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;

F. Section 102(b)(7) of the DGCL allows a corporation to include in its
certificate of incorporation a provision limiting or eliminating the personal
liability of a director for monetary damages in respect of claims by
shareholders and corporations for breach of certain fiduciary duties, and the
Corporation has so provided in its Certificate of Incorporation that each
Director shall be exculpated from such liability to the maximum extent permitted
by law;

G. The Board of Directors has determined that contractual indemnification as set
forth herein is not only reasonable and prudent but also promotes the best
interests of the Corporation and its stockholders; and



--------------------------------------------------------------------------------

H. Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Corporation on the condition that he is
furnished the indemnity provided for herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1. Certain Definitions

(a) Acquiring Person: shall mean any person other than: (i) the Corporation;
(ii) any of the Corporation’s Subsidiaries; (iii) any employee benefit plan of
the Corporation or of a Subsidiary of the Corporation or of a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation; or (iv) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or of a Subsidiary of the Corporation or of a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation.

(b) Change in Control: shall be deemed to have occurred if: (i) any Acquiring
Person is, or becomes the “beneficial owner” (as defined in Rule 13d-3 and 14d-1
under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”)),
directly or indirectly, of securities of the Corporation representing 50% or
more of the combined voting power or more of the then outstanding voting
securities of the Corporation; or (ii) any reverse merger in which the
Corporation is the surviving entity but in which securities possessing 50% or
more of the total combined voting power of the Corporation’s outstanding
securities are transferred to a person or persons different from those who held
such securities immediately prior to such merger; or (iv) the stockholders of
the Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all of the Corporation’s assets (or, if no such approval is required, the
consummation of such a liquidation, sale, or disposition in one transaction or
series of related transactions) other than a liquidation, sale, or disposition
of all or substantially all of the Corporation’s assets in one transaction or a
series of related transactions to a corporation owned directly or indirectly by
the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation.

(c) Corporation: shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that if Indemnitee is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
Indemnitee shall stand in the

 

2



--------------------------------------------------------------------------------

same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

(d) Reserved

(e) Indemnifiable Event: any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, agent, or fiduciary of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, trustee, agent, or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust, or other
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity. For purposes of this Agreement, the Corporation agrees that
Indemnitee’s service on behalf of or with respect to any Subsidiary of the
Corporation shall be deemed to be at the request of the Corporation.

(f) Independent Legal Counsel: shall include special, independent counsel
selected by Indemnitee and approved by the Corporation (which approval shall not
be unreasonably withheld), and who has not otherwise performed services for the
Corporation or for Indemnitee within the last five years (other than as
Independent Legal Counsel under this Agreement or similar agreements).
Independent Legal Counsel shall not be any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement, nor shall Independent Legal
Counsel be any person who has been sanctioned or censured for ethical violations
of applicable standards of professional conduct.

(g) Other Enterprises: shall include employee benefit plans; references to
“fines” shall include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan; and references to “serving at the request of the
Corporation” shall include any service as a director, officer, employee or agent
of the Corporation which imposes duties on, or involves services by, such
director, officer or employee with respect to an employee benefit plan, its
participants, or beneficiaries; and if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.

(h) Reviewing Party: any appropriate person or body consisting of a member or
members of the Corporation’s Board of Directors or any other person or body
appointed by the Board who is not a party to the particular claim for which
Indemnitee is seeking indemnification or Independent Legal Counsel.

 

3



--------------------------------------------------------------------------------

Section 2. Generally.

To the fullest extent permitted by the laws of the State of Delaware:

(a) The Corporation shall indemnify, in the manner and to the fullest extent
permitted by the Delaware Law (but in the case of any such amendment, only to
the extent that such amendment permits the Corporation to provide broader
indemnification rights than permitted prior thereto), any person (or the estate
of any person) who is or was a party to, or is threatened to be made a party to,
any threatened, pending or completed action, suit or proceeding, whether or not
by or in the right of the Corporation, and whether civil, criminal,
administrative, investigative or otherwise, by reason of the fact that such
person is or was a director or officer of the Corporation, or is or was serving
at the request of the Corporation as a director or officer of another
corporation, partnership, joint venture, trust or other enterprise. For the
avoidance of doubt, the foregoing indemnification obligation includes, without
limitation, claims for monetary damages against Indemnitee in respect of an
alleged breach of fiduciary duties, to the fullest extent permitted under
Section 102(b)(7) of the DGCL as in existence on the date hereof.

(b) Subject to the limitation of Section 7 herein, to the fullest extent
permitted by the Delaware Law, the indemnification provided by this Section 2
shall include expenses as incurred (including attorneys’ fees), judgments, fines
and amounts paid in settlement and any such expenses shall be paid by the
Corporation in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of the person seeking
indemnification to repay such amounts if it is ultimately determined that he or
she is not entitled to be indemnified. Notwithstanding the foregoing or any
other provision of this Article, no advance shall be made by the Corporation if
a determination is reasonably and promptly made by the Board by a majority vote
of a quorum of disinterested Directors, or (if such a quorum is not obtainable
or, even if obtainable, a quorum of disinterested Directors so directs) by
Independent Legal Counsel to the Corporation, that, based upon the facts known
to the Board or such counsel at the time such determination is made, (a) the
party seeking an advance acted in bad faith or deliberately breached his or her
duty to the Corporation or its stockholders, and (b) as a result of such actions
by the party seeking an advance, it is more likely than not that it will
ultimately be determined that such party is not entitled to indemnification
pursuant to this Agreement.

(c) Notwithstanding the foregoing provisions of this Section 2, in the case of
any threatened, pending or completed action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or while serving as a director or officer of the Corporation, is or was serving
or has agreed to serve at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation unless, and only to the extent that,
the Delaware Court of Chancery or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Delaware Court
of Chancery or such other court shall deem proper.

 

4



--------------------------------------------------------------------------------

(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

Section 3. Successful Defense; Partial Indemnification.

(a) Successful Defense. To the extent that Indemnitee has been successful on the
merits or otherwise in defense of any action, suit or proceeding referred to in
Section 2 hereof or in defense of any claim, issue or matter therein, Indemnitee
shall be indemnified against expenses (including attorneys’ fees) actually and
reasonably incurred in connection therewith. For purposes of this Agreement and
without limiting the foregoing, if any action, suit or proceeding is disposed
of, on the merits or otherwise (including a disposition without prejudice),
without (i) the disposition being adverse to Indemnitee, (ii) an adjudication
that Indemnitee was liable to the Corporation, (iii) a plea of guilty or nolo
contendere by Indemnitee, (iv) an adjudication that Indemnitee did not act in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and (v) with respect to any
criminal proceeding, an adjudication that Indemnitee had reasonable cause to
believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.

(b) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the expenses, judgments, fines or penalties actually or reasonably incurred in
the investigation, defense, appeal or settlement of any civil or criminal
action, suit or proceeding, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
expenses, judgments, fines or penalties to which Indemnitee is entitled.

Section 4. Indemnification Procedure.

(a) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to his or her right to be indemnified under this Agreement, give the Corporation
notice as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Corporation shall be directed to the Chief Executive Officer of the Corporation
and shall be given in accordance with the provisions of Section 12(d) below. In
addition, Indemnitee shall give the Corporation such information and cooperation
as it may reasonably require and as shall be within Indemnitee’s power.

(b) Procedure. Any indemnification and advances provided for in Section 2 and
Section 3 shall be made no later than thirty (30) days after receipt of the
request of Indemnitee. If a claim under this Agreement, under any statute, or
under any provision of the Corporation’s Certificate of Incorporation or Bylaws
providing for indemnification, is not paid in full by the Corporation within
thirty (30) days after a request for payment thereof has first been

 

5



--------------------------------------------------------------------------------

received by the Corporation, Indemnitee may, but need not, at any time
thereafter bring an action against the Corporation to recover the unpaid amount
of the claim and, subject to Section 11 of this Agreement, Indemnitee shall also
be entitled to be paid for the expenses (including attorneys’ fees) of bringing
such action. It shall be a defense to any such action (other than an action
brought to enforce a claim for expenses incurred in connection with any action,
suit or proceeding in advance of its final disposition) that Indemnitee has not
met the standards of conduct which make it permissible under applicable law for
the Corporation to indemnify Indemnitee for the amount claimed, but the burden
of proving such defense shall be on the Corporation and Indemnitee shall be
entitled to receive interim payments of expenses pursuant to Section 2(b) unless
and until such defense may be finally adjudicated by court order or judgment
from which no further right of appeal exists. It is the parties’ intention that
if the Corporation contests Indemnitee’s right to indemnification, the question
of Indemnitee’s right to indemnification shall be for the court to decide, and
neither the failure of the Corporation (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Corporation (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct.

(c) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 4(a) hereof, the Corporation has director and officer
liability insurance in effect, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policies.

(d) Selection of Counsel. In the event the Corporation shall be obligated under
Section 2(b) hereof to pay the expenses of any proceeding against Indemnitee,
the Corporation, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election so to do. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that (i) Indemnitee shall have the
right to employ counsel in any such proceeding at Indemnitee’s expense; and
(ii) if (A) the employment of counsel by Indemnitee has been previously
authorized by the Corporation, (B) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Corporation and Indemnitee
in the conduct of any such defense or (C) the Corporation shall not, in fact,
have employed counsel to assume the defense of such proceeding, then the fees
and expenses of Indemnitee’s counsel shall be at the expense of the Corporation.

 

6



--------------------------------------------------------------------------------

Section 5. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. Notwithstanding any other provision of this Agreement, the
Corporation hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Corporation’s
Certificate of Incorporation, and the Corporation’s Bylaws or by statute. In the
event of any change, after the date of this Agreement, in any applicable law,
statute, or rule which expands the right of a Delaware corporation to indemnify
a member of its board of directors or an officer, such changes shall be deemed
to be within the purview of Indemnitee’s rights and the Corporation’s
obligations under this Agreement. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its board of directors or an officer, such changes, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Corporation’s Certificate of Incorporation, its Bylaws, any agreement, any vote
of stockholders or disinterested members of the Corporation’s Board of
Directors, the General Corporation Law of the State of Delaware, or otherwise,
both as to action in Indemnitee’s official capacity and as to action in another
capacity while holding such office. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though he or she may have ceased
to serve in any such capacity at the time of any action, suit or other covered
proceeding.

Section 6. Change in Control. The Corporation agrees that, if there is a Change
in Control and if Indemnitee requests in writing that Independent Legal Counsel
advise the Reviewing Party or be the Reviewing Party, then the Corporation shall
not deny any indemnification payments (and Expense Advances shall continue to be
paid by the Corporation pursuant to Section 2(b)) that Indemnitee requests or
demands under this Agreement or any other agreement or law now or hereafter in
effect relating to Claims for Indemnifiable Events. The Corporation further
agrees not to request or seek reimbursement from Indemnitee of any related
Expense Advances unless, with respect to a denied indemnification payment,
Independent Legal Counsel has rendered its written opinion to the Corporation
and Indemnitee that the Corporation would not be permitted under applicable law
to pay Indemnitee such indemnification payment. The Corporation agrees to pay
the reasonable fees of Independent Legal Counsel referred to in this Section 11
and to indemnify fully Independent Legal Counsel against any and all expenses
(including attorneys’ fees), claims, liabilities, and damages arising out of or
relating to this Agreement or Independent Legal Counsel’s engagement pursuant
hereto.

Section 7. Mutual Acknowledgment of Limitations. Both the Corporation and
Indemnitee acknowledge that in certain instances, Federal law or public policy
may override applicable state law and prohibit the Corporation from indemnifying
its directors and officers under this Agreement or otherwise. For example, the
Corporation and Indemnitee acknowledge that the Securities and Exchange
Commission (the “SEC”) has taken the position that indemnification is not
permissible for liabilities arising under certain federal securities laws, and

 

7



--------------------------------------------------------------------------------

federal legislation prohibits indemnification for certain ERISA violations.
Indemnitee understands and acknowledges that the Corporation has undertaken or
may be required in the future to undertake with the SEC not to indemnify
Indemnitee or to submit the question of indemnification to a court in certain
circumstances for a determination of the Corporation’s right under public policy
to indemnify Indemnitee. The Board of Directors, in its dole discretion, may
withhold indemnification if it has reasonable belief that such indemnification
would be contrary to public policy.

Section 8. Officer and Director Liability Insurance. The Corporation to the
fullest extent permitted by the Delaware Law, may purchase and maintain
insurance on behalf of any such person against any liability which may be
asserted against such person. The Corporation shall, from time to time, make the
good faith determination whether or not it is practicable for the Corporation to
obtain and maintain a policy or policies of insurance with reputable insurance
companies providing the officers and directors of the Corporation with coverage
for losses from wrongful acts, or to ensure the Corporation’s performance of its
indemnification obligations under this Agreement. Among other considerations,
the Corporation will weigh the costs of obtaining such insurance coverage
against the protection afforded by such coverage. In all policies of director
and officer liability insurance, Indemnitee shall be named as an insured in such
a manner as to provide Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Corporation’s directors, if Indemnitee is a
director; or of the Corporation’s officers, if Indemnitee is not a director of
the Corporation but is an officer; or of the Corporation’s key employees, if
Indemnitee is not an officer or director but is a key employee. Notwithstanding
the foregoing, the Corporation shall have no obligation to obtain or maintain
such insurance if the Corporation determines in good faith that such insurance
is not reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a parent
or subsidiary of the Corporation. Further, the Corporation may create a trust
fund, grant a security interest or use other means (including without limitation
a letter of credit) to ensure the payment of such sums as may become necessary
or desirable to effect the indemnification as provided herein.

Section 9. Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Corporation to do or fail to do any act in
violation of applicable law or against public policy as described in Section 7.
The Corporation’s inability, pursuant to court order, to perform its obligations
under this Agreement shall not constitute a breach of this Agreement. The
provisions of this Agreement shall be severable as provided in this Section 9.
If this Agreement or any portion hereof shall be invalidated or against public
policy on any ground by any court of competent jurisdiction or other federal
agency, then the Corporation shall nevertheless indemnify Indemnitee to the full
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated, and the balance of this Agreement not so invalidated shall be
enforceable in accordance with its terms.

Section 10. Exceptions. Any other provision herein to the contrary
notwithstanding, the Corporation shall not be obligated pursuant to the terms of
this Agreement:

(a) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous;

 

8



--------------------------------------------------------------------------------

(b) Duty of Loyalty. To indemnify Indemnitee for any expenses incurred by
Indemnitee for any breach of the Indemnitee’s duty of loyalty to the Corporation
or its Stockholders;

(c) Unlawful Payments of Dividends. To indemnify Indemnitee for any expenses
incurred by Indemnitee for unlawful payments of dividends or unlawful stock
repurchases, redemptions or other distributions; or

(d) Personal Benefits. To indemnify Indemnitee for expenses or the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute or any other personal benefits.

Section 11. Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys’ fees, incurred by Indemnitee with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that each of the material assertions made by Indemnitee as a basis for such
action were not made in good faith or were frivolous. In the event of an action
instituted by or in the name of the Corporation under this Agreement or to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
entitled to be paid all court costs and expenses, including attorneys’ fees,
incurred by Indemnitee in defense of such action (including with respect to
Indemnitee’s counterclaims and cross-claims made in such action), unless as a
part of such action the court determines that each of Indemnitee’s material
defenses to such action were made in bad faith or were frivolous.

Section 12. Miscellaneous.

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.

 

9



--------------------------------------------------------------------------------

(c) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

(d) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or sent by fax or 48 hours after being sent by
nationally-recognized courier or deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such party’s address or fax number as set forth below or as subsequently
modified by written notice.

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(f) Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns, and inure to the benefit of Indemnitee and
Indemnitee’s heirs, legal representatives and assigns.

(g) Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the
Corporation to effectively bring suit to enforce such rights.

(h) No Construction as Employment Agreement. Nothing contained herein shall be
construed as giving Indemnitee any right to be retained in the employ of the
Corporation of any of its Subsidiaries.

(i) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Pronouns shall be construed to include the masculine, feminine,
neuter, singular and plural as the context requires.

(j) No Duplication of Payment. The Corporation shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Corporation’s charter or Bylaws or
otherwise) of the amounts otherwise indemnifiable hereunder

(k) Period of Limitation. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Corporation or any affiliate of
the Corporation against Indemnitee or Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of three years from the
date of accrual of that cause of action, and any claim or cause of action of the
Corporation or its affiliate shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within that three-year period;
provided, however, that, if any shorter period of limitations is otherwise
applicable to any such cause of action, the shorter period shall govern.

 

10



--------------------------------------------------------------------------------

(l) Establishment of Trust. In the event of a potential Change in Control, the
Corporation shall, upon written request by Indemnitee, create a trust for the
benefit of Indemnitee (the “Trust”) and from time to time upon written request
of Indemnitee the Corporation shall fund the Trust in an amount sufficient to
satisfy any and all expenses reasonably anticipated at the time of each such
request to be incurred in connection with investigating, preparing for, and
defending any claim relating to an Indemnifiable Event, and any and all
judgments, fines, penalties, and settlement amounts of any and all Claims
relating to an Indemnifiable Event from time to time actually paid or claimed,
reasonably anticipated, or proposed to be paid. The amount or amounts to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by the Reviewing Party, in any situation in which Independent Legal
Counsel referred to in Section 6 is involved. The terms of the Trust shall
provide that, upon a Change in Control, (i) the Trust shall not be revoked or
the principal thereof invaded, without the written consent of Indemnitee;
(ii) the trustee of the Trust shall advance, within thirty (30) business days of
a request by Indemnitee, any and all expenses to Indemnitee (and Indemnitee
hereby agrees to reimburse the Trust under the circumstances in which Indemnitee
would be required to reimburse the Corporation for advances of expenses under
Section 2(b) of this Agreement); (iii) the Trust shall continue to be funded by
the Corporation in accordance with the funding obligation set forth above;
(iv) the trustee of the Trust shall promptly pay to Indemnitee all amounts for
which Indemnitee shall be entitled to indemnification pursuant to this Agreement
or otherwise; and (v) all unexpended funds in that Trust shall revert to the
Corporation upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that Indemnitee has been fully
indemnified under the terms of this Agreement. The trustee of the Trust shall be
chosen by Indemnitee. Nothing in this Section 12(l) shall relieve the
Corporation of any of its obligations under this Agreement. All income earned on
the assets held in the trust shall be reported as income by the Corporation for
federal, state, local and foreign tax purposes.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

Spark Networks, Inc. By  

 

Name:   Title:   INDEMNITEE: By  

 

Name:  

 

11